Affirmed and Plurality Opinion and Two Concurring Opinions filed January
30, 2020.




                                             In The

                         Fourteenth Court of Appeals

                                    NO. 14-18-00568-CR

                      EX PARTE DAVID WILLIAMS, Appellant

                        On Appeal from the 412th District Court
                                Brazoria County, Texas
                           Trial Court Cause No. 89988-WR


                                 PLURALITY OPINION

      Appellant David Williams is currently an inmate in the Texas prison system
serving time for a felony offense. He filed an application for writ of habeas corpus,
also known as a “medical writ,” seeking to be released on bail because he suffers
from congestive heart failure and wishes to seek a heart transplant outside the
Texas prison system. Appellant receives treatment for his heart condition at the
University of Texas Medical Branch at Galveston (UTMB Galveston), where he
was being evaluated for a heart transplant. Appellant wishes to seek a bloodless
heart transplant on religious grounds.1 UTMB Galveston does not offer this

      1
          As a Jehovah’s Witness, appellant is forbidden from receiving blood transfusions.
procedure.2

       After a hearing, the habeas court denied the application. On appeal,
appellant contends that the court erred in concluding it lacks authority to release
appellant. Concluding that the trial court lacked jurisdiction over this appeal under
controlling Court of Criminal Appeals’ precedent and thus correctly denied the
application for writ, we affirm.

       Appellant sought habeas relief under article 11.25 of the Code of Criminal
procedure, which provides:

               When a judge or court authorized to grant writs of habeas
               corpus shall be satisfied, upon investigation, that a person
               in legal custody is afflicted with a disease which will
               render a removal necessary for the preservation of life, an
               order may be made for the removal of the prisoner to
               some other place where his health will not be likely to
               suffer; or he may be admitted to bail when it appears that
               any species of confinement will endanger his life.

Tex. Code Crim. Proc. § 11.25.3

       The Court of Criminal Appeals held in 1981 that the phrase “legal custody”
in article 11.25 “does not contemplate a release after conviction of a felony.”
Ex parte Baltimore, 616 S.W.2d 205, 207 (Tex. Crim. App. 1981) (citing Ex parte
Smith, 64 S.W. 1052 (Tex. Cr. App. 1901) and the predecessor statute to article
       2
          The State contends that appellant has not shown that he can receive a bloodless heart
transplant elsewhere without consenting to an emergency backup transfusion if needed.
Appellant testified that three hospitals in the United States offer this procedure but conceded at
the hearing that whether these hospitals “requir[e] blood if needed” was “outside the scope of
[his] knowledge.” The State also argues that appellant is not eligible for a heart transplant
because he is noncompliant in taking his prescribed medications. Appellant disputes this latter
allegation and presented evidence to the contrary. Thus, the habeas court heard conflicting
evidence on this issue.
       3
         Appellant does not seek removal to another place in the Texas prison system because he
contends that he cannot get a bloodless heart transplant unless he goes to one of only three
hospitals in the United States that offer the procedure.

                                                2
11.25 and holding “[w]e adhere to the Smith opinion as to the interpretation of the
phrase ‘legal custody’ as it now appears in Article 11.25”)). The Court further held
that a trial court lacks jurisdiction to release a felon under article 11.25 and thus the
habeas court correctly denied the appellant’s medical writ. Id. The Court affirmed
the habeas court’s judgment. Id. at 208.

      Appellant contends that Baltimore was wrongly decided. We agree: the plain
language of the statute does not contemplate an exception for felony offenders. But
the language in article 11.25 is the same as when Baltimore was decided, and the
Court of Criminal Appeals has never revisited the Baltimore decision. “[U]nder the
doctrine of stare decisis[,] once ‘the highest court of the State having jurisdiction’
of a matter decides a ‘principle, rule or proposition of law,’ that court and all ‘other
courts of lower rank’ must accept the decision as ‘binding precedent.’” Romero v.
State, 331 S.W.3d 82, 86 (Tex. App.—Houston [14th Dist.] 2010, pet. ref’d)
(Seymore, J., concurring) (quoting Swilley v. McCain, 374 S.W.2d 871, 875 (Tex.
1964) (emphasis added)). The Court of Criminal Appeals has final appellate
jurisdiction over questions of law in criminal cases. Tex. Const. art. V, § 5;
Romero, 331 S.W.3d at 86. In accordance with the binding precedent of the high
court, we must affirm the trial court’s order denying the writ.



                                         /s/       Frances Bourliot
                                                   Justice


Panel consists of Chief Justice Frost and Justices Bourliot and Poissant. (Frost,
C.J., concurring, and Poissant, J., concurring).

Publish — TEX. R. APP. P. 47.2(b).



                                               3